 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
September 16, 2015




Bank of America, N.A.
CityPlace I
185 Asylum Street
Hartford, Connecticut 06103


Henry E. Baker
1050 Buckingham Street
Waterbury, CT 06795
 
           Re:  Amendment to Subordinated Note


Ladies and Gentlemen:


Reference is made to the Second Amended and Restated Subordinated Promissory
Note dated April 5, 2005 in the original principal amount of $3,088,889 (as
amended from time to time, the “Subordinated Note”) made by Crystal Rock
Holdings, Inc., formerly known as Vermont Pure Holdings, Ltd. (“Holdings”),
payable to the order of Henry E. Baker (the “Payee”), which Subordinated Note
was collaterally assigned by the Payee to Bank of America, N.A. (the “Bank”) by
the Allonge Endorsement to Second Amended and Restated Subordinated Promissory
Note dated as of April 5, 2005, (b) the Amended and Restated Subordination and
Pledge Agreement dated as of April 5, 2010 (the “Subordination Agreement”) that
is referred to in the Subordinated Note.  Capitalized terms used herein that are
not defined herein have the meanings given to such terms in the Subordinated
Note.


 Clause (i) of the section of the Subordinated Note entitled “Payment Terms” is
hereby amended and restated as follows:


(i)           If and to the extent the Maker is permitted to make cash interest
payments under this Note pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of May 20, 2015, by and among the Maker, Crystal
Rock, LLC, the guarantors party thereto, Bank of America, N.A., as the sole
lender, and Bank of America, N.A., as Agent (as amended and in effect from time
to time, the “Credit Agreement”), interest will be payable in arrears for the
three-month periods ended on each January 31, April 30, July 31 and October 31,
in each case not more than 20 days after the end of such three-month period
(i.e., February 20, May 20, August 20 and November 20). If and to the extent the
Maker is prohibited from making cash interest payments under this Note pursuant
to the Credit Agreement, such interest shall accrue and be added to the
principal amount of this Note on the date such interest would have been
otherwise due and payable and shall not be considered an overdue amount (in each
case, the “PIK Interest”). In addition to any applicable rights or remedies of
the Payee, any interest (other than PIK Interest”) not paid when due will
thereafter bear interest at the applicable rate stated above.
 
 
 
41

--------------------------------------------------------------------------------

 
 


Except as otherwise expressly provided by this agreement, all of the respective
terms and provisions of the Subordinated Note and the Subordination Agreement
shall remain the same.  The Subordinated Note, as amended hereby, and the
Subordination Agreement shall continue in full force and effect. This agreement
and the Subordinated Note shall be read and construed as one instrument.


By its execution and delivery of this agreement, Bank of America, N.A., agrees
and consents to the amendment of clause (i) of the section of the Subordinated
Note entitled “Payment Terms” notwithstanding any contrary covenant in Holdings’
loan documents with Bank of America, N.A.
 
This agreement is intended to take effect under, and shall be construed
according to and governed by, the internal laws of the State of Connecticut
(without reference to principles of conflicts or choice of law).
 
This agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  A facsimile or other
electronic transmission of an executed counterpart shall have the same effect as
the original executed counterpart.




Very truly yours,


Crystal Rock Holdings, Inc.
(formerly known as Vermont Pure Holdings, Ltd.).




By /s/ Peter K. Baker                                     
Name:  Peter K. Baker
Title:    Chief Executive Officer




Agreed to:




/s/ Henry E. Baker                               
Henry E. Baker




Bank of America, N.A.




By /s/ Donald K. Bates                      
Name: Donald K. Bates
Title: Senior Vice President
 
 
 
42

--------------------------------------------------------------------------------

 

 
September 16, 2015




Bank of America, N.A.
CityPlace I
185 Asylum Street
Hartford, Connecticut 06103


Henry E. Baker
1050 Buckingham Street
Waterbury, CT 06795
 
           Re:  Amendment to Subordinated Note


Ladies and Gentlemen:


Reference is made to (a) the Subordinated Promissory Note dated April 5, 2010 in
the original principal amount of $1,511,111 (the “Subordinated Note”) made by
Crystal Rock Holdings, Inc., formerly known as Vermont Pure Holdings, Ltd.
(“Holdings”) payable to the order of Henry E. Baker (the “Payee”), which
Subordinated Note was collaterally assigned by the Payee to Bank of America,
N.A. (the “Bank”) by the Allonge Endorsement to Subordinated Promissory Note
dated as of April 5, 2010, and (b) the Amended and Restated Subordination and
Pledge Agreement dated as of April 5, 2010 (the “Subordination Agreement”) that
is referred to in the Subordinated Note.  Capitalized terms used herein that are
not defined herein have the meanings given to such terms in the Subordinated
Note or the Subordination Agreement, as applicable.


Clause (i) of the section of the Subordinated Note entitled “Payment Terms” is
hereby amended and restated as follows:


(i)           If and to the extent the Maker is permitted to make cash interest
payments under this Note pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of May 20, 2015, by and among the Maker, Crystal
Rock, LLC, the guarantors party thereto, Bank of America, N.A., as the sole
lender, and Bank of America, N.A., as Agent (as amended and in effect from time
to time, the “Credit Agreement”), interest will be payable in arrears for the
three-month periods ended on each January 31, April 30, July 31 and October 31,
in each case not more than 20 days after the end of such three-month period
(i.e., February 20, May 20, August 20 and November 20). If and to the extent the
Maker is prohibited from making cash interest payments under this Note pursuant
to the Credit Agreement, such interest shall accrue and be added to the
principal amount of this Note on the date such interest would have been
otherwise due and payable and shall not be considered an overdue amount (in each
case, the “PIK Interest”). In addition to any applicable rights or remedies of
the Payee, any interest (other than PIK Interest”) not paid when due will
thereafter bear interest at the applicable rate stated above.


Except as otherwise expressly provided by this agreement, all of the respective
terms and provisions of the Subordinated Note and the Subordination Agreement
shall remain the same.  The Subordinated Note, as amended hereby, and the
Subordination Agreement shall continue in full force and effect. This agreement
and the Subordinated Note shall be read and construed as one instrument.
 
 
 
43

--------------------------------------------------------------------------------

 

 
By its execution and delivery of this agreement, Bank of America, N.A., agrees
and consents to the amendment of clause (i) of the section of the Subordinated
Note entitled “Payment Terms” notwithstanding any contrary covenant in Holdings’
loan documents with Bank of America, N.A.
 
This agreement is intended to take effect under, and shall be construed
according to and governed by, the internal laws of the State of Connecticut
(without reference to principles of conflicts or choice of law).
 
This agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  A facsimile or other
electronic transmission of an executed counterpart shall have the same effect as
the original executed counterpart.




Very truly yours,


Crystal Rock Holdings, Inc.
(formerly known as Vermont Pure Holdings, Ltd.).




By /s/ Peter K. Baker                             
Name:  Peter K. Baker
Title:    Chief Executive Officer




Agreed to:




/s/ Henry E. Baker                            
Henry E. Baker




Bank of America, N.A.




By /s/ Donald K. Bates                    
Name: Donald K. Bates
Title: Senior Vice President
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
September 16, 2015




Bank of America, N.A.
CityPlace 1
185 Asylum Street
Hartford, Connecticut 06103


Peter K. Baker
1050 Buckingham Street
Waterbury, CT 06795
 
           Re:  Amendment to Subordinated Note


Ladies and Gentlemen:


Reference is made to (a) the Second Amended and Restated Subordinated Promissory
Note dated April 5, 2005 in the original principal amount of $4,700,000 (the
“Subordinated Note”) made by Crystal Rock Holdings, Inc., formerly known as
Vermont Pure Holdings, Ltd. (“Holdings”), payable to the order of Peter K. Baker
(the “Payee”), which Subordinated Note was collaterally assigned by the Payee to
Bank of America, N.A. (the “Bank”) by the Allonge Endorsement to Second Amended
and Restated Subordinated Promissory Note executed by the Payee, which Allonge
Endorsement was dated April 5, 2005, and (b) the Subordination and Pledge
Agreement dated as of April 5, 2005 (the “Subordination Agreement”) that is
referred to in the Subordinated Note.  Capitalized terms used herein that are
not defined herein have the meanings given to such terms in the Subordinated
Note or the Subordination Agreement, as applicable.


 Clause (i) of the section of the Subordinated Note entitled “Payment Terms” is
hereby amended and restated as follows:


(i)           If and to the extent the Maker is permitted to make cash interest
payments under this Note pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of May 20, 2015, by and among the Maker, Crystal
Rock, LLC, the guarantors party thereto, Bank of America, N.A., as the sole
lender, and Bank of America, N.A., as Agent (as amended and in effect from time
to time, the “Credit Agreement”), interest will be payable in arrears for the
three-month periods ended on each January 31, April 30, July 31 and October 31,
in each case not more than 20 days after the end of such three-month period
(i.e., February 20, May 20, August 20 and November 20). If and to the extent the
Maker is prohibited from making cash interest payments under this Note pursuant
to the Credit Agreement, such interest shall accrue and be added to the
principal amount of this Note on the date such interest would have been
otherwise due and payable and shall not be considered an overdue amount (in each
case, the “PIK Interest”). In addition to any applicable rights or remedies of
the Payee, any interest (other than PIK Interest”) not paid when due will
thereafter bear interest at the applicable rate stated above.
 
Except as otherwise expressly provided by this agreement, all of the respective
terms and provisions of the Subordinated Note and the Subordination Agreement
shall remain the same.  The Subordinated Note, as amended hereby, and the
Subordination Agreement shall continue in full force and effect. This agreement
and the Subordinated Note shall be read and construed as one instrument.
 
 
 
45

--------------------------------------------------------------------------------

 

 
By its execution and delivery of this agreement, Bank of America, N.A., agrees
and consents to the amendment of clause (i) of the section of the Subordinated
Note entitled “Payment Terms” notwithstanding any contrary covenant in Holdings’
loan documents with Bank of America, N.A.
 
This agreement is intended to take effect under, and shall be construed
according to and governed by, the internal laws of the State of Connecticut
(without reference to principles of conflicts or choice of law).  This agreement
may be executed in any number of counterparts, but all such counterparts shall
together constitute but one instrument.  A facsimile or other electronic
transmission of an executed counterpart shall have the same effect as the
original executed counterpart.




Very truly yours,


Crystal Rock Holdings, Inc. (formerly known as Vermont Pure Holdings, Ltd.)




By /s/ Peter K. Baker                                  
Name:  Peter K. Baker
Title:    Chief Executive Officer




Agreed to:




/s/ Peter K. Baker                                 
Peter K. Baker




Bank of America, N.A.




By /s/ Donald K. Bates                      
Name: Donald K. Bates
Title: Senior Vice President
 
 
 
46

--------------------------------------------------------------------------------

 

 
September 16, 2015




Bank of America, N.A.
CityPlace 1
185 Asylum Street
Hartford, Connecticut 06103


John B. Baker
1050 Buckingham Street
Waterbury, CT 06795
 
           Re:  Amendment to Subordinated Note


Ladies and Gentlemen:


Reference is made to (a) the Second Amended and Restated Subordinated Promissory
Note dated April 5, 2005 in the original principal amount of $4,700,000 (the
“Subordinated Note”) made by Crystal Rock Holdings, Inc., formerly known as
Vermont Pure Holdings, Ltd. (“Holdings”), payable to the order of John B. Baker
(the “Payee”), which Subordinated Note was collaterally assigned by the Payee to
Bank of America, N.A. (the “Bank”) by the Allonge Endorsement to Second Amended
and Restated Subordinated Promissory Note executed by the Payee, which Allonge
Endorsement was dated April 5, 2005, and (b) the Subordination and Pledge
Agreement dated as of April 5, 2005 (the “Subordination Agreement”) that is
referred to in the Subordinated Note.  Capitalized terms used herein that are
not defined herein have the meanings given to such terms in the Subordinated
Note or the Subordination Agreement, as applicable.


 Clause (i) of the section of the Subordinated Note entitled “Payment Terms” is
hereby amended and restated as follows:


(i)           If and to the extent the Maker is permitted to make cash interest
payments under this Note pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of May 20, 2015, by and among the Maker, Crystal
Rock, LLC, the guarantors party thereto, Bank of America, N.A., as the sole
lender, and Bank of America, N.A., as Agent (as amended and in effect from time
to time, the “Credit Agreement”), interest will be payable in arrears for the
three-month periods ended on each January 31, April 30, July 31 and October 31,
in each case not more than 20 days after the end of such three-month period
(i.e., February 20, May 20, August 20 and November 20). If and to the extent the
Maker is prohibited from making cash interest payments under this Note pursuant
to the Credit Agreement, such interest shall accrue and be added to the
principal amount of this Note on the date such interest would have been
otherwise due and payable and shall not be considered an overdue amount (in each
case, the “PIK Interest”). In addition to any applicable rights or remedies of
the Payee, any interest (other than PIK Interest”) not paid when due will
thereafter bear interest at the applicable rate stated above.

 
 
47

--------------------------------------------------------------------------------

 

 
Except as otherwise expressly provided by this agreement, all of the respective
terms and provisions of the Subordinated Note and the Subordination Agreement
shall remain the same.  The Subordinated Note, as amended hereby, and the
Subordination Agreement shall continue in full force and effect. This agreement
and the Subordinated Note shall be read and construed as one instrument.


By its execution and delivery of this agreement, Bank of America, N.A., agrees
and consents to the amendment of clause (i) of the section of the Subordinated
Note entitled “Payment Terms” notwithstanding any contrary covenant in Holdings’
loan documents with Bank of America, N.A.
 
This agreement is intended to take effect under, and shall be construed
according to and governed by, the internal laws of the State of Connecticut
(without reference to principles of conflicts or choice of law).  This agreement
may be executed in any number of counterparts, but all such counterparts shall
together constitute but one instrument.  A facsimile or other electronic
transmission of an executed counterpart shall have the same effect as the
original executed counterpart.


Very truly yours,


Crystal Rock Holdings, Inc. (formerly known as Vermont Pure Holdings, Ltd.)




By /s/ Peter K. Baker                                   
Name:  Peter K. Baker
Title:    Chief Executive Officer




Agreed to:




/s/ John B. Baker                                     
John B. Baker




Bank of America, N.A.




By /s/ Donald K. Bates                           
Name: Donald K. Bates
Title: Senior Vice President
 
 
48

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------